ICJ_127_LandIslandMaritimeFrontier-Revision_SLV_HND_2002-11-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVISION OF THE
JUDGMENT OF 11 SEPTEMBER 1992
IN THE CASE CONCERNING THE
LAND, ISLAND AND MARITIME FRONTIER
DISPUTE (EL SALVADOR/HONDURAS:
NICARAGUA intervening )

(EL SALVADOR v. HONDURAS)

ORDER OF 27 NOVEMBER 2002

FORMATION OF CHAMBER

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN REVISION
DE L’ARRET DU 11 SEPTEMBRE 1992
EN L’AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME
(EL SALVADORIHONDURAS; NICARAGUA
(intervenant) )

(EL SALVADOR c. HONDURAS)

ORDONNANCE DU 27 NOVEMBRE 2002

CONSTITUTION DE CHAMBRE
Official citation:

Application for Revision of the Judgment of 11 September 1992 in the Case

concerning the Land, Island and Maritime Frontier Dispute (El Salvador/

Honduras: Nicaragua intervening) {El Salvador v. Honduras), Formation
of Chamber, Order of 27 November 2002, I. C.J. Reports 2002, p. 618

Mode officiel de citation:

Demande en revision de l'arrêt du 11 septembre 1992 en l'affaire du Différend
frontalier terrestre, insulaire et maritime (El Salvador/Honduras; Nicaragua
(intervenant)) (£7 Salvador c. Honduras), constitution de chambre,
ordonnance du 27 novembre 2002, C.I.J. Recueil 2002, p. 618

 

Sales number :
ISSN 0074-4441 N° de vente 857
ISBN 92-1-070963-2

 

 

 
27 NOVEMBER 2002

ORDER

APPLICATION FOR REVISION
OF THE JUDGMENT OF 11 SEPTEMBER 1992 IN THE CASE
CONCERNING THE LAND, ISLAND AND MARITIME
FRONTIER DISPUTE (EL SALVADOR/HONDURAS:
NICARAGUA intervening)

(EL SALVADOR vy. HONDURAS)

FORMATION OF CHAMBER

DEMANDE EN REVISION DE L’ARRET
DU 11 SEPTEMBRE 1992 EN L’AFFAIRE
DU DIFFEREND FRONTALIER TERRESTRE, INSULAIRE
ET MARITIME (EL SALVADORIHONDURAS;
NICARAGUA (intervenant) )

(EL SALVADOR c. HONDURAS)

CONSTITUTION DE CHAMBRE

27 NOVEMBRE 2002

ORDONNANCE
618

INTERNATIONAL COURT OF JUSTICE

2002 YEAR 2002
27 November
General List
No. 127 27 November 2002

APPLICATION FOR REVISION OF THE
JUDGMENT OF 11 SEPTEMBER 1992
IN THE CASE CONCERNING THE
LAND, ISLAND AND MARITIME FRONTIER
DISPUTE (EL SALVADORIHONDURAS:
NICARAGUA intervening)

(EL SALVADOR v. HONDURAS)

ORDER

FORMATION OF CHAMBER
FIXING OF TIME-LIMITS

Present: President GUILLAUME; Vice-President Sui; Judges Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOUMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 26, paragraphs 2 and 3, Article 31, Article 48
and Article 61 of the Statute of the Court, and to Articles 17, 18, 31, 35,
44, paragraph 1, 90, 99, paragraph 2, and 100, paragraph 1, of the Rules
of Court,

4
619 APPLICATION FOR REVISION (ORDER 27 XI 02)
Makes the following Order:

1. Whereas, by an Application filed in the Registry of the Court on
10 September 2002, the Republic of El Salvador, citing Article 61 of the
Statute, submitted a request to the Court for revision of the Judgment
delivered on 11 September 1992 by the Chamber of the Court formed to
deal with the case concerning the Land, Island and Maritime Frontier
Dispute (El Salvador! Honduras: Nicaragua intervening) U.C.J. Reports
1992, p. 351); and whereas, in that Application, El Salvador, citing
Article 100, paragraph 1, of the Rules of Court, requested the Court
“to proceed to form the Chamber that will hear the Application for
revision of the Judgment, bearing in mind the terms that El Salvador and
Honduras agreed upon in the Special Agreement of 24 May 1986”;

2. Whereas on 10 September 2002 a certified copy of the Application
was transmitted to the Republic of Honduras;

3. Whereas the Republic of El Salvador has appointed Mr. Gabriel
Mauricio Gutiérrez Castro as Agent and H.E. Mrs. Maria Eugenia Bri-
zuela de Avila, H.E. Mr. Héctor Gonzalez Urrutia and H.E. Mr. Rafael
Zaldivar Brizuela as Co-Agents; and whereas the Republic of Honduras
has appointed H.E. Mr. Carlos Lopez Contreras as Agent and H.E. Mr.
Julio Rendon Barnica as Co-Agent;

4. Whereas, at a meeting on 6 November 2002 between the President
of the Court and the Agents of the Parties, the latter indicated that they
desired the formation of a new Chamber of five members, of whom two
would be the judges ad hoc to be chosen by them; and whereas at the
same meeting the Agent of Honduras stated that his Government wished
to be granted a period of three months from the date of the Order con-
stituting the Chamber for the filing of its Written Observations on the
admissibility of the request for revision; and whereas the Republic of
El Salvador made no objection to the fixing of that time-limit;

5. Whereas, by a letter of 20 November 2002, the Agent of Honduras
stated that his Government proposed that the date for the filing of its
Written Observations on the admissibility of the request for revision
should be fixed at 15 April 2003; and whereas by a letter of 22 November
2002 the Agent of El Salvador replied that his Government wished to
adhere to what had been proposed at the meeting with the President;

6. Whereas by a letter of 7 November 2002 the Agent of the Republic
of El Salvador informed the Court that his Government had chosen H.E.
Mr. Felipe H. Paolillo to sit as judge ad hoc; and whereas by a letter of
18 November 2002 the Agent of Honduras informed the Court that his
Government had chosen Mr. Santiago Torres Bernardez to sit as judge
ad hoc; and whereas no objection has been raised by either Party to the
other’s choice of judge ad hoc, and no objection to such choice has
appeared to the Court itself;
620 APPLICATION FOR REVISION (ORDER 27 XI 02)

THE COURT,
Unanimously,

1. Decides to accede to the request of the Governments of the
Republic of El Salvador and the Republic of Honduras that it should
form a special Chamber of five judges to deal with the present case;

2. Declares that at an election held on 26 November 2002, President
Guillaume and Judges Rezek and Buergenthal were elected to form,
together with the above-named judges ad hoc, a Chamber to deal with
this case and that, accordingly, such a Chamber is duly constituted by the
present Order, with the following composition:

President Guillaume;
Judges Rezek,
Buergenthal;
Judges ad hoc Torres Bernardez,
Paolillo;

3. Fixes 1 April 2003 as the time-limit for the filing of Written
Observations by the Republic of Honduras on the admissibility of the
Application; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of November, two
thousand and two, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of El Salvador and the Government of the Republic of
Honduras, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge ODA appends a declaration to the Order of the Court.

(Initialled) G.G.
(Initialled} Ph.C.
